DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the response dated 09/13/2022 applicant has amended claims 1, 13, 15, 27, 29, 31.  The support for the panels being input in series can be found at least in Figure 1A.  The amendment is interpreted as fully supported by the written description and drawings as originally filed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-13, 15-17, 19-27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over SWANBERG (US 20100233373 A1) in view of DAY (US 20150314889 A1).
As to claim 1, SWANBERG teaches a method for processing aircraft wing panels (Figure 6 teaches an automated finishing system (600) for wing panels (634, 636).), said method comprising: inputting wing panels in series into an assembly line, the wing panels oriented such that leading edges are all on a first side of the work stations, and trailing edges are all on a second side of the work stations, wherein inputting the wing panels in series into the assembly line comprises inputting wing panels in series into the assembly line such that at least one of two wing root sections of consecutive wing panels in the series are adjacent or two wing tip sections of consecutive wing panels in the series are adjacent. (Figure 6 teaches the wings (634, 636) are oriented at the workstations with the tips adjacent to one another and the leading edges both on one side of the workstations and trailing edges both on the other side of the workstation.)
SWANBERG does not explicitly disclose an assembly line having a number of work stations, and advancing the wing panels in a process direction through the number of work stations, at least a first portion of the work stations dedicated to wing panel leading edge processing, and a second portion of the work stations dedicated to wing panel trailing edge processing.
However, DAY teaches an assembly line having a number of work stations, and advancing the wing panels in a process direction through the number of work stations, (Figure 2 shows a number of work stations in the assembly line (200) where the wings (and thus the panels) are moved.) at least a first portion of the work stations dedicated to wing panel leading edge processing, and a second portion of the work stations dedicated to wing panel trailing edge processing. (¶0077 teaches that in one work cell the skin panels can be attached to the framework.  This attaching inherently attaches the wing panel to the leading and trailing edges of the framework.  Figure 8 shows that a portion of the work station (218) has tools (tack drillers) working on the leading edge, and a portion of the work station has tools (tack drillers) working on the trailing edge in that some of the robots positioned at the leading edge of the skin panel while some are positioned at the trailing edge.)
One of ordinary skill would have been motivated to combine the automated, flexible assembly line of DAY to the wing panel production system SWANBERG in order to use the flexible automated manufacturing system (including multiple work stations and a drivable support system) having the flexibility to change to produce new product types, the ability to change the order of operations executed on a part for product, the ability to use multiple devices to perform the same operation on a part, the ability to handle large-scale changes in volume, capacity, or capability, or some combination thereof. (DAY ¶0063) Using the drivable support system of DAY to hold the structures of SWANBERG would be beneficial due to the support system being able to move the workpieces into and out of the work cell and hold the wing in a desired orientation during the work. (DAY ¶0096)
The combination is envisioned as the system of SWANBERG being combined with the assembly line of DAY such that there a number of work stations (adding to the ones shown in Figure 6 of SWANBERG) to perform the full development of a wing.  DAY teaches in ¶0077 that a painting/sealant application station is part of the assembly line work cells.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the automated, flexible assembly line of DAY to the wing panel production system SWANBERG because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 2, SWANBERG in view of DAY teaches the method according to claim 1 further comprising operating at least one work station configured to perform wing root section processing. (SWANBER, Figure 6 teaches devices (robot (626, 628)) that are mounted on rails (622, 624) that extend between two work stations (602, 604) and allow the robots to perform processing on any part of the wing, including the root section. The robots are interpreted as being capable of performing wing root section processing as part of the work procedures.  Thus, SWANBERG teaches at least one work station (two) that is configured to perform root section processing.)

As to claim 3, SWANBERG in view of DAY teaches the method according to claim 2 wherein operating the at least one work station that is configured to perform wing root processing comprises processing wing root sections of two adjacent wing panels simultaneously. (SWANBERG Figure 6 teaches devices (robot (626, 628)) that are mounted on rails (622, 624) that extend between work stations (602, 604) to reach the root section of two wings simultaneously.  The robots of SWANBERG are interpreted as capable of performing the root processing on two adjacent wing panels simultaneously.  Additionally, the method of DAY teaches the automated assembly line can perform work on multiple structures simultaneously (¶0199) such that further work stations in the combined assembly line are interpreted as capable of performing the root processing on two wings simultaneously.)

As to claim 4, SWANBERG in view of DAY teaches the method according to claim 1 further comprising operating at least one work station configured to perform wing tip section processing. (SWANBER, Figure 6 teaches devices (robot (626, 628)) that are mounted on rails (622, 624) that extend between work stations (602, 604) and allow the robots to perform processing on any part of the wing, including the tip section. The robots are interpreted as being capable of performing wing tip section processing as part of the work procedures.)

As to claim 5, SWANBERG in view of DAY teaches the method according to claim 4 wherein operating the at least one work station that is configured to perform wing tip processing comprises processing wing tip sections of two adjacent wing panels simultaneously. (SWANBERG Figure 6 teaches devices (robot (626, 628)) that are mounted on rails (622, 624) that extend between work stations (602, 604) to reach the tip section of two wings simultaneously.  The robots of SWANBERG are interpreted as capable of performing the tip processing on two adjacent wing panels simultaneously.  Additionally, the method of DAY teaches the automated assembly line can perform work on multiple structures simultaneously (¶0199) such that further work stations in the combined assembly line are interpreted as capable of performing the tip processing on two wings simultaneously.)

As to claim 6, SWANBERG in view of DAY teaches the method according to claim 1 wherein inputting wing panels into an assembly line comprises inputting left wing upper panels, left wing lower panels, right wing upper panels, and right wing lower panels into the assembly line, with all leading edges oriented to a first side of the work stations. (SWANBERG, which teaches the orientation of the wing panels, teaches that the wings (634 and 636) have upper and lower panels (¶0120) that are worked upon.  The panels that are shown in Figure 6 are all oriented with leading edges towards a first side of the work station.)

As to claim 7, SWANBERG in view of DAY teaches the method according to claim 1 wherein advancing the wing panels in a process direction comprises one of continuously advancing the wing panels in the process direction and pulsing the wing panels in the process direction, with work occurring on the wing panels at the number of work stations based on a combination of work station capability and a section of wing panel within an individual work station. (DAY, which teaches the movement of the wings through the assembly line, ¶0207 teaches that the manufacturing system (206) provides a pulsed continuous movement of the workpieces through the work cells and stopping to perform operations on the wing assemblies (204).)

As to claim 8, SWANBERG in view of DAY teaches the method according to claim 7 wherein the work occurring includes one or more of: drilling, trimming, inspecting, painting, sealing, cutting wing panel access openings, installing wing panel access doors, laying down sacrificial plies, machining sacrificial plies, reworking material, installing wing ribs, and attaching components to the wing panels. (SWANBERG ¶0121 teaches that the operation in the work cell is painting.  DAY, ¶0287 teaches that the tools are used to drill, install fasteners, seal, etc. ¶0077 teaches that paint can be applied in a work cell. ¶0077 teaches that ribs may be connected at one work cell.)

As to claim 9, SWANBERG in view of DAY teaches the method of claim 1 wherein inputting wing panels into an assembly line comprises utilizing strong backs to enforce contours onto the wing panels. (DAY, which is relied upon for the mobile supports, Figure 13 shows the “strong backs” of the invention in the form of rigid rectangular prisms connected to scissor lifts on carts.  These “strong backs” have suction cups connected to actuators (1308) that are shown to be at differing heights according to a contour of the wing panel (1202) to position it in a desired manner (¶0282).  The “positioning in a desired manner” along with the disclosure in Figure 13 is interpreted as enforcing the contour of the panel.)

As to claim 11, SWANBERG in view of DAY teaches the method of claim 1 wherein advancing the wing panels comprises indexing at least one indexing feature associated with a wing panel of the wing panels to an indexing unit in the assembly line. (¶0042 of US20220153439A1 (the published application) states that the indexing can occur via visual means, such as RFID.  Based on this, DAY’s metrology system is disclosed as having sensors that are associated with points on the structure (¶0014 and ¶0160).  The sensors and points are interpreted as a visual indexing method to track the location of the panel.

As to claim 12, SWANBERG in view of DAY teaches the method of claim 1 wherein advancing the wing panels comprises indexing a shuttle having at least one indexing feature associated with a wing panel of the wing panels to an indexing unit in the assembly line, the shuttle operable for moving the wing panel along the assembly line.  (DAY ¶0188 teaches the loading device (shuttle) is tracked with the metrology system, this is interpreted as the shuttle being indexed by the metrology system.  Figure 13 shows a shuttle (loading device, 1200) moving the wing panel along the assembly line.)

As to claim 13, SWANBERG in view of DAY teaches the method according to claim 1 further comprising operating the work stations to track the wing panels through a work range associated with the work stations. (DAY, ¶0172 teaches the use of a controller (122) to monitor the status of tasks assigned to the tool systems that can include a number of tasks that have been completed and a level of completion of the tasks.)

As to claim 15, SWANBERG teaches an assembly line for processing wing panels for an aircraft (Figure 6 teaches an automated finishing system (600) for wing panels (634, 636).),, the assembly line comprising: work stations having a first side and a second side, a portion of the work stations on the first side dedicated to leading edge wing panel processing, a portion of the work stations on the second side dedicated to trailing edge wing panel processing (Figure 6 teaches work stations (602, 604) that have a side (interpreted as a portion) that is dedicated to leading and trailing edge processing.  The rail (622, 624) on each side dictates which side of the wing that the work station portion can operate on.), wherein: a first set of the work stations is configured to process wing root sections of the wing panels Figure 6 teaches devices (robot (626, 628)) that are mounted on rails (622, 624) that extend between two work stations (602, 604) and allow the robots to perform processing on any part of the wing, including the root section. The robots are interpreted as being capable of performing wing root section processing as part of the work procedures.), the wing panels arranged in series in the process direction (Figure 6 teaches the wings (634, 636) are oriented at the workstations with the tips adjacent to one another and the leading edges both on one side of the workstations and trailing edges both on the other side of the workstation.), the first set of the work stations further operable to process wing root sections of two consecutive wing panels in the series simultaneously (Figure 6 teaches devices (robot (626, 628)) that are mounted on rails (622, 624) that extend between work stations (602, 604) to reach the root section of two wings simultaneously.  The robots of SWANBERG are interpreted as part of the two work stations and capable of performing the root processing on two adjacent wing panels simultaneously.), when the wing root sections are disposed adjacent to one another along the track. (Figure 6 shows the work stations are capable of handling wings in a mirror orientation, such that if the wings were oriented root to root, the system could process the root sections simultaneously.) 
SWANBERG does not disclose a track parallel to a process direction; a plurality of work stations that are distributed in the process direction along the track, a second set of the work stations is configured to process wing tip sections of the wing panels, the second set of the work stations further operable to process wing tip sections of two consecutive wing panels in the series simultaneously, when wing tip sections are disposed adjacent to one another along the track; and a plurality of strong backs operable to engage the wing panels and move the wing panels along the track past the plurality of work stations.
However, DAY teaches a track parallel to a process direction (Figure 2 teaches an inner track of the assembly line where the wings are assembled that follows the process direction.); a plurality of work stations that are distributed in the process direction along the track (Figure 2 shows the assembly line (200) has a number of work stations.), a second set of the work stations is configured to process wing tip sections of the wing panels (The assembly line of DAY is interpreted as having a second set of work stations. Figure 2 shows a number of work stations that are capable of processing wing tip sections of the wing panels.), the second set of the work stations further operable to process wing tip sections of two consecutive wing panels in the series simultaneously, when wing tip sections are disposed adjacent to one another along the track (the method of DAY teaches the automated assembly line can perform work on multiple structures simultaneously (¶0199) such that further work stations in the combined assembly line are interpreted as capable of performing the tip processing on two wings simultaneously when combining the assembly line of DAY with the stations of SWANBERG.  SWANBERG teaches the tip to tip orientation.); and a plurality of strong backs operable to engage the wing panels and move the wing panels along the track past the plurality of work stations. (Figure 13 shows the “strong backs” of the invention in the form of rigid rectangular prisms connected to scissor lifts on carts.  These “strong backs” have suction cups connected to actuators (1308) that are shown to be at differing heights according to a contour of the wing panel (1202) to position it in a desired manner (¶0282).)
One of ordinary skill would have been motivated to combine the automated, flexible assembly line of DAY to the wing panel production system SWANBERG in order to use the flexible automated manufacturing system (including multiple work stations and a drivable support system) having the flexibility to change to produce new product types, the ability to change the order of operations executed on a part for product, the ability to use multiple devices to perform the same operation on a part, the ability to handle large-scale changes in volume, capacity, or capability, or some combination thereof. (DAY ¶0063) Using the drivable support system of DAY to hold the structures of SWANBERG would be beneficial due to the support system being able to move the workpieces into and out of the work cell and hold the wing in a desired orientation during the work. (DAY ¶0096)
The combination is envisioned as the system of SWANBERG being combined with the assembly line of DAY such that there a number of work stations (adding to the ones shown in Figure 6 of SWANBERG) to perform the full development of a wing.  DAY teaches in ¶0077 that a painting/sealant application station is part of the assembly line work cells.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the automated, flexible assembly line of DAY to the wing panel production system SWANBERG because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 16, SWANBERG in view of DAY teaches the the assembly line according to claim 15 wherein the strong backs comprise pogos operable to enforce contours onto the wing panels. (DAY, which teaches the drivable support system, Figure 13 shows the “strong backs” of the invention in the form of rigid rectangular prisms connected to scissor lifts on carts.  These “strong backs” have suction cups connected to actuators (1308)(interpreted as the analogous “pogos”) that are shown to be at differing heights according to a contour of the wing panel (1202) to position it in a desired manner (¶0282).  These “pogos” are capable of enforcing a contour.)

As to claim 17, SWANBERG in view of DAY teaches the assembly line according to claim 16 further comprising a plurality of shuttles, each shuttle operable to move an associated strong back along the track. (DAY, Figure 13 teaches a movement system that uses a loading device (1200) that has the strong backs carried by platforms (1300) that are interpreted as shuttles.  The Figure shows there are at least 3 shuttles for each panel.)

As to claim 19, SWANBERG in view of DAY teaches the assembly line of claim 15 wherein the strong backs and the work stations are operable to process a wing panel for a first model of aircraft and a wing panel for a second model of aircraft disposed in the assembly line adjacent to one another. (DAY, ¶0063 teaches that the manufacturing environment can be modified to produce new product types, which can be differing wing models.  ¶0092 teaches that the system can be reconfigured to modify the manufacturing parameters of the wing (108). ¶0102 teaches that the drivable support system can be reconfigured for a different sized wing.  ¶0072 teaches that various products can be manufactured by this system.  Based on these teachings, it is interpreted that the manufacturing system of DAY can be reconfigured dynamically (¶0086) to support any wing size/shape during production.)

As to claim 20, SWANBERG in view of DAY teaches the assembly line of claim 15 wherein the strong backs are configured to engage the wing panels such that any of a left wing upper panel, a left wing lower panel, a right wing upper panel, and a right wing lower panel are disposed with a leading edge on the same side of the work stations. (SWANBERG, which teaches the orientation of the wing panels, teaches that the wings (634 and 636) have upper and lower panels (¶0120) that are worked upon.  The panels that are shown in Figure 6 are all oriented with leading edges towards a first side of the work station. DAY, which teaches the strong backs, Figure 13 shows the “strong backs” of the invention in the form of rigid rectangular prisms connected to scissor lifts on carts.  These “strong backs” have suction cups connected to actuators (1308) that are shown to be at differing heights according to a contour of the wing panel (1202) to position it in a desired manner (¶0282). ¶0187 teaches that upper and lower panels (first and second) are input using the loading system. Figure 2 teaches left and right wings are assembled.)

As to claim 21 SWANBERG in view of DAY teaches the assembly line of claim 15 wherein the work stations perform operations selected from the group consisting of: drilling, trimming, inspecting, painting, sealing, cutting wing panel access openings, installing wing panel access doors, laying down sacrificial plies, machining sacrificial plies, reworking material, installing wing ribs, and attaching components to the wing panels. (SWANBERG ¶0121 teaches that the operation in the work cell is painting.  DAY, ¶0287 teaches that the tools are used to drill, install fasteners, seal, etc. ¶0077 teaches that paint can be applied in a work cell. ¶0077 teaches that ribs may be connected at one work cell.)

As to claim 22, SWANBERG in view of DAY teaches the assembly line of claim 15 wherein at least a portion of the work stations comprise end effectors, the end effectors operable to move relative to the wing panels. (SWANBERG, Figure 6 teaches robots (626 and 628) that operate at work stations that have end effectors that are operable to move relative to the wing panels. DAY, Figure 15 teaches a tool (assembly system, 1400) that has an end effector (1508) connected to a motion platform (1504) that can move relative to the wind panel.)

As to claim 23, SWANBERG in view of DAY teaches the assembly line of claim 15 wherein said work stations comprise an indexing unit, said indexing units operable to interact with indexing features that are associated with the wing panels to control advancing of the wing panels. (¶0042 of US20220153439A1 (the published application) states that the indexing can occur via visual means, such as RFID.  Based on this, DAY’s metrology system is disclosed as having sensors that are associated with points on the structure (¶0014 and ¶0160).  The sensors and points are interpreted as a visual indexing method to track the location of the panel.)

As to claim 24, SWANBERG in view of DAY teaches the assembly line of claim 23 further comprising a plurality of shuttles, each shuttle operable to move an associated strong back along the track, the indexing features disposed on the plurality of strong backs and indexed to a wing panel supported by said strong back. (DAY, Figure 13 teaches a movement system that uses a loading device (1200) that has the strong backs carried by platforms (1300) that are interpreted as shuttles.  The Figure shows there are at least 3 shuttles for each panel. ¶0188 teaches the loading device (shuttle) is tracked with the metrology system, this is interpreted as the shuttle being indexed by the metrology system.  Figure 13 shows a shuttle (loading device, 1200) moving the wing panel along the assembly line. The shuttle is attached to the strong back.)

As to claim 25, SWANBERG in view of DAY teaches the assembly line of claim 24 wherein the shuttles are configured to continuously advance the wing panels in the process direction with work occurring on the wing panels at the plurality of work stations. (DAY, ¶0312 teaches that the wing assemblies are continuously pulsed through the manufacturing environment to increase efficiency of the process.)

As to claim 26, SWANBERG in view of DAY teaches the assembly line of claim 24 wherein the shuttles are configured to pulse the wing panels in the process direction with work occurring on the wing panels at the plurality of work stations. (DAY, ¶0207 teaches a movement method where the workpiece is pulsed and stops at each cell temporarily for operations to be performed.)

As to claim 27, SWANBERG in view of DAY teaches the assembly line according to claim 15 wherein said work stations operate to track the wing panels through a work range associated with the work stations. (DAY, ¶0172 teaches the use of a controller (122) to monitor the status of tasks assigned to the tool systems that can include a number of tasks that have been completed and a level of completion of the tasks.)

As to claim 29, SWANBERG teaches a method for processing aircraft wing panels (Figure 6 teaches an automated finishing system (600) for wing panels (634, 636).), the method comprising: securing a first wing panel where the leading edge of the first wing panel is oriented towards a first side of the work station, securing a second wing panel where the trailing edge of the second wing panel is oriented towards a second side of the work station (Figure 6 teaches a first (634) and second (636) wing secured in two work stations via jacks (640, 642, 644, 646, 648, 650) and that they both have their leading edges facing one side of the work stations.); the first wing panel arranged in series and consecutive with the second wing panel along the track in the process direction, the second wing panel and the first wing panel oriented wing tip section to wing tip section or wing root section to wing root section. (Figure 6 teaches the first and second wings are arranged tip to tip in series along a hypothetical track through the work stations (602, 604).)
SWANBERG does not disclose securing a first wing panel to a first strong back that enforces a contour onto the first wing panel; moving the first strong back along a track in a process direction while the first wing panel is oriented with a leading edge towards a first side of a work station associated with the track; securing a second wing panel to a second strong back that enforces a contour onto the second wing panel; and moving the second strong back along the track in the process direction while the second wing panel is oriented with a trailing edge toward a second side of the work station.
However, DAY teaches securing a first wing panel to a first strong back that enforces a contour onto the first wing panel (Figure 13 shows the “strong backs” of the invention in the form of rigid rectangular prisms connected to scissor lifts on carts.  These “strong backs” have suction cups connected to actuators (1308) that are shown to be at differing heights according to a contour of the wing panel (1202) to position it in a desired manner (¶0282).  The “positioning in a desired manner” along with the disclosure in Figure 13 is interpreted as enforcing the contour of the panel.); moving the first strong back along a track in a process direction while the first wing panel is oriented with a leading edge towards a first side of a work station associated with the track (Figure 13 teaches a movement system that uses a loading device (1200) that has the strong backs carried by platforms (1300) that are interpreted as shuttles. Figure 13 shows a shuttle (loading device, 1200) moving (via arrow, 1206) the wing panel along the assembly line. The shuttle is attached to the strong back. The shuttle is interpreted as moving the wings of SWANGERG to and from the work station, which are in the claimed orientation.); securing a second wing panel to a second strong back that enforces a contour onto the second wing panel; and moving the second strong back along the track in the process direction while the second wing panel is oriented with a trailing edge toward a second side of the work station. (As discussed above, DAY teaches a shuttle that moves the strongbacks through work stations.  Figure 2 teaches there are multiple shuttles operating simultaneously in the assembly line to move the wings along the stations.  SWANBERG teaches the claimed orientation of the wing panel.)
One of ordinary skill would have been motivated to substitute the known shuttle strongbacks of DAY for the jacks of SWANBERG in order to use a support system that is able to move the workpieces into and out of the work cell and hold the wing in a desired orientation during the work. (DAY ¶0096)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known shuttle strongbacks of DAY for the jacks of SWANBERG because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

As to claim 30, SWANBERG in view of DAY teaches the method according to claim 29 further comprising: continuing to move the first strong back and second strong back along the track; and operating additional work stations disposed along the track to perform work upon the first wing panel and the second wing panel. (DAY, Figure 2 teaches the shuttles move the wings along the track to other work stations to perform work on the wings.)
One of ordinary skill would have been motivated to combine the automated, flexible assembly line of DAY (to add more workstations) to the wing panel production system SWANBERG in order to use the flexible automated manufacturing system (including multiple work stations and a drivable support system) having the flexibility to change to produce new product types, the ability to change the order of operations executed on a part for product, the ability to use multiple devices to perform the same operation on a part, the ability to handle large-scale changes in volume, capacity, or capability, or some combination thereof. (DAY ¶0063)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the automated, flexible assembly line of DAY to the wing panel production system SWANBERG because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over SWANBERG (US 20100233373 A1) in view of DAY (US 20150314889 A1), as applied in claim 1 above, further in view of CZINGER (US 20180339456 A1) .
As to claim 10, SWANBERG in view of DAY teaches the method of claim 1 wherein the assembly line is capable of having wing panels for different aircraft models input into the assembly line such that wing panels for different aircraft models are inputted adjacent to one another. (DAY ¶0063 teaches that the manufacturing environment can be modified to produce new product types, which can be differing wing models.  ¶0092 teaches that the system can be reconfigured to modify the manufacturing parameters of the wing (108). ¶0102 teaches that the drivable support system can be reconfigured for a different sized wing.  ¶0072 teaches that various products can be manufactured by this system.)
SWANBERG in view of DAY does not explicitly disclose a step of inputting wing panels into an assembly line comprises inputting wing panels for different aircraft models into the assembly line such that wing panels for different aircraft models are inputted adjacent to one another.
However, CZINGER teaches an assembly line fabrication method, that can pertain to aircraft parts (¶0044/¶0090), where different model parts are input into the assembly line in series. (¶0092 teaches the assembly line robotic stations are be reconfigured to support assembly of different vehicle models such that they can work on a first vehicle model, then a second model afterwards and even a third after that, then reconfigured to work on the first model again.)
One of ordinary skill would have been motivated to apply the known multi-model assembly technique of CZINGER to the combined aircraft wing manufacturing method of SWANBERG in view of DAY in order to reconfigure the assembly line as needed to meet the demand for various models of vehicle product.  See CZINGER ¶0092.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known multi-model assembly technique of CZINGER to the combined aircraft wing manufacturing method of SWANBERG in view of DAY because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143(I)(D).

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over SWANBERG (US 20100233373 A1) in view of SISCO (US 20170144779 A1).
As to claim 31, SWANBERG teaches an apparatus for assembling wing panels (Figure 1 teaches that the aircraft production process includes a subassembly manufacturing process (106).  Figure 6 teaches a finishing system (600) that is part of the subassembly manufacturing process.), the apparatus comprising: wing panels that are arranged in series the process direction and consecutive wing panels in the series are oriented wing tip section to wing tip section or wing root section to wing root section; and a plurality of work stations (Figure 6 teaches wings (634, 636) that are arranged tip to tip in the two work stations (602, 604).), multiple of the work stations processing a single wing panel at the same time. (Figure 6 teaches devices (robot (626, 628)) that are mounted on rails (622, 624) that extend between work stations (602, 604) to reach the root section of two wings simultaneously.  The robots of SWANBERG are interpreted as part of the two work stations and capable of performing the root processing on two adjacent wing panels simultaneously.)
SWANBERG does not disclose strong backs that suspend the wing panels while enforcing contours onto the wing panels; a track along which the strong backs are transported in a process direction, wherein the strong backs with the suspended; and that the work stations are disposed along the track.
However, SISCO teaches strong backs that suspend the wing panels while enforcing contours onto the wing panels (¶0027 teaches the loading of panels onto an overhead transport system.  Figures 10A-10B show the overhead transport system has jaws (54, 56), clamps (58), and pogos (60) that adjustably position the system to engage the surface of the plank/panel to secure the workpiece in the jaw.  These jaws/clamps/pogos are interpreted as enforcing a contour due to their numerous contact points on the workpiece that are operable to maintain the contour during transport. Figure 10A shows several clamps such the reference is interpreted as teaching plural strong backs.); a track along which the strong backs are transported in a process direction (Figure 10A shows a track (not labeled) that the strong backs (50) are moved along. ¶0027 teaches a monorail.), wherein the strong backs with the suspended wing panels are located in series (To transport the wing panels of SWANBERG, the overhead transport system of SISCO will suspend the wing panels in series.); and that the work stations are disposed along the track. (Figure 2 shows a number of cells along the flow direction. Applicant’s workstations (120-1 through 120-9) as shown in Figure 1A, are individual systems in close proximity (closer than the length of a wing panel).  Based on this, the workstations of SISCO are interpreted as the individual robots (59 or 69) at the tacking and riveting cell.  ¶0029 teaches movement of the skin planks to the tacking cell by the strong backs (overhead positioning system), ¶0031 teaches the overhead positioning system continues to move the tacked planks from the tacking cell to the riveting cell. Figures 5 and 11 teach a track (45)(¶0027 teaches the carts and overhead positioning system can move along it) that passes through multiple “workstations”. The movement between cells being completed by the overhead positioning system is interpreted as the track being present between/through the workstations.)
One of ordinary skill would have been motivated to combine the multi-station assembly system and strongback movement of SISCO to the wing production system of SWANBERG in order to enable rapid manufacturing of wing panels and boxes to meet increased demand. (SISCO ¶0005) As for the strongbacks, the overhead positioning system of SISCO allows for the wings to be carried to successive cells in an automated manner. (SISCO ¶0027)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the multi-station assembly system and strongback movement of SISCO to the wing production system of SWANBERG because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 32, SWANBERG in view of SISCO teaches the apparatus of claim 31 wherein the wing panels are suspended such that leading edges of the wing panels are oriented to a first side of the work stations, and trailing edges of the wing panels are oriented to a second side of the work stations. (SWANBERG, Figure 6 teaches the wings (634, 636) are oriented such that their leading edges are oriented towards a first side of the work stations and trailing edges are oriented towards a second side.  When using the overhead transport system of SISCO to deliver/remove the panels to/from the workstation, the panels will have the same orientation.)

Response to Arguments
Applicant’s arguments, see remarks, filed 09/13/2022, with respect to the rejection(s) of claim(s) 1, 15, and 31 under 35 USC 102 and 29 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of SWANBERG (US20100233372) in view of DAY or SISCO.
The amendment to the independent claims to further clarify orientation of the wing panels is sufficient to overcome the rejections using DAY and SISCO under 35 USC 102.  However, SWANBERG teaches an assembly station for a wing that has the wings oriented in the claimed orientation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
US 20160167724 teaches an assembly line that produces different vehicle models in series to suit varying consumer demand.  See ¶0004.
US 9925629 teaches an adjustable carrying system for wing panels in an assembly line.  See Figures 2-3.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726